ON MOTION FOR REHEARING.
ALLEN, J.
Appellant insists that we have failed to give the case of Stephens v. Insurance Company, 190 Mo. App. 673, 176 S. W. 253 “the force and effect of authority.” It is said that in that'case, as here, a certificáte of the company’s medical examiner was in evidence, and was preserved in the record before this court, though the opinion does not so recite, wherein *544the medical examiner certified to the good health of the applicant and recommended him as an insurable risk. While this is true, it does not make the Stephens case authority for appellant’s contention. Indeed, we endeavored in the foregoing opinion to make it clear that there was some evidence in the Stephens case tending to prove that the insured was not at the time, of his application for insurance suffering from the disease which later caused his death; but that there was no evidence that he was' not suffering from such disease when the policy was delivered to the beneficiary, two iveeks later. The admission held to be conclusive in ethe Stephens case had to do with the condition of the insured’s health at the time of the delivery of the policy; and nothing appeared in the case tending to contradict the statement of both the plaintiff and the attending physician, made in the proofs of death, to the effect that the insured was confined in a hospital suffering from the very malady which produced his death one day after the policy was delivered. As we said in the foregoing opinion, any question of false representations in obtaining the policy, in the Stephens case, would have been a matter for the jury, as here, because of the presence in the case of some evidence tending to show that the insured’s health was good at that time; but we held that the condition of the insured’s health at the time of the delivery of the policy was not a jury question, despite the statute, for the reason that it stood admitted by the plaintiff, without contradiction, that the insured was then suffering from the disease from which he died on the following day. Manifestly the two cases are entirely unlike.
It is further insisted that the opinion gives the impression that a trial court has no power to set aside a verdict, in a case of this character, as being against the weight of the evidence; and it is urged that the opinion should be modified so as to make it clear that trial courts have such power and authority, notwithstanding the statute, supra. But there is here no *545question involved as to the power of the trial court to set aside a verdict in a case bucli as this, as in other cases, as being against the weight of the evidence. The trial court did not set aside the verdict, and the question before us pertains to the ruling on the demurrer to the evidence and this was. likewise true in the Stephens case. It would consequently be unwise for us to here say anything as to the power of trial courts to set aside verdicts in such cases as these; for anything that we might say respecting the same would be mere obiter dicta.. That question must be reserved to be passed upon in a case wherein the point is presented. « ' *
In the case before us it is altogether clear that no court could have properly sustained a demurrer to the evidence; and consequently we held, and still hold, that the ruling of the trial court on the demurrer was proper, and that as no other assignment of error here is made, the judgment should be affirmed.
The motion for rehearing is overruled.